Exhibit 10.1

 

SUPPLEMENT AND JOINDER AGREEMENT

 

THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”) is made this 28th day
of December, 2012, by and among JTH HOLDING, INC., a Delaware corporation (the
“Borrower”), BMO HARRIS FINANCING, INC. (“BMO” or the “Additional Lender”), and
CITIZENS BANK OF PENNSYLVANIA (“Citizens”), BANK OF AMERICA, N.A., a national
banking association (“Bank of America”), FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, a national banking association (“FTB”), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association (“CONA,” and together with Citizens,
Bank of America and FTB, collectively, the “Increase Lenders,” and each, an
“Increase Lender”) and SUNTRUST BANK, as administrative agent for the Lenders
referred to below (the “Administrative Agent”), and JTH TAX, INC., a Delaware
corporation (“JTH”), LTS PROPERTIES, LLC, a Virginia limited liability company
(“Properties”), LTS SOFTWARE INC., a Virginia corporation (“Software”), WEFILE
INC., a Virginia corporation (“Wefile”), JTH FINANCIAL, LLC, a Virginia limited
liability company,  (“JTH Financial”) and JTH PROPERTIES 1632, LLC, a Virginia
limited liability company (“1632,” and together with JTH, Properties, Software,
Wefile and JTH Financial, collectively, the “Subsidiary Loan Parties,” and
together with the Borrower, collectively, the “Loan Parties,” and individually,
a “Loan Party”).  Reference is made to the Revolving Credit and Term Loan
Agreement, dated as of April 30, 2012, by and among the Borrower, certain banks
and other financial institutions from time to time parties thereto, and the
Administrative Agent, as amended by the Waiver and Amendment to Revolving Credit
and Term Loan Agreement, dated as of December 19, 2012, by and among Borrower,
the other Loan Parties, certain of the Lenders, and the Administrative Agent (as
further amended, supplemented, amended and restated or otherwise modified
through the date hereof, the “Credit Agreement”).  Capitalized terms used herein
and not herein defined shall have the meanings given to such terms in the Credit
Agreement.

 

RECITALS

 

WHEREAS, Section 2.24 of the Credit Agreement provides that the Borrower may
request an increase in the Aggregate Revolving Commitments by an amount not to
exceed $70,000,000 in the aggregate, subject to the terms and conditions therein
stated; and

 

WHEREAS, the Borrower has requested an increase in the Aggregate Revolving
Commitments in the amount of $38,350,000 (the “Additional Commitment Amount”);
and

 

WHEREAS, the Increase Lenders, which are parties to the Credit Agreement
immediately prior to the date hereof, have agreed to increase their respective
Revolving Commitments in connection with the Additional Commitment Amount; and

 

WHEREAS, each Additional Lender has each agreed to provide a new Revolving
Commitment to the Borrower in connection with the Additional Commitment Amount
and to become a party to the Credit Agreement on the terms set forth herein
(each Additional Lender, each Increase Lender and each other bank or financial
institution which is a party to the Credit Agreement immediately prior to the
effectiveness hereof are referred to collectively herein as the “Lenders”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Revolving Commitments and the total Commitments of the Lenders,
after giving effect to the Additional Commitment Amount, will be adjusted as
reflected on Annex 1 attached hereto, such that, after giving effect to the
Additional Commitment Amount, the Aggregate Revolving Commitments will be
$143,350,000 and the total Commitments will be $167,725,000; and

 

WHEREAS, the Administrative Agent is willing to give effect to the Additional
Commitment Amount provided that the Borrower, the Administrative Agent, the
Additional Lender and the Increase Lenders enter into this Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 

1.             Incorporation of Recitals.  The Recitals hereto are incorporated
herein by reference to the same extent and with the same force and effect as if
fully set forth herein.

 

2.             Consent and Waiver; No Implied Waivers.  Subject to the terms and
conditions of this Agreement, the Administrative Agent hereby waives its right
to declare a Default or Event of Default under the Credit Agreement with respect
to the delivery by the Borrower of its notice to increase the Aggregate
Revolving Commitments fewer than 30 days prior to the effectiveness thereof. 
Each of the Borrower and each other Loan Party acknowledges and agrees that the
limited, express consent and waiver contained herein shall not constitute a
waiver, express or implied, of any other Default, Event of Default, covenant,
term or provision of the Credit Agreement or any of the other Loan Documents,
nor shall it create any obligation, express or implied, on the part of the
Administrative Agent or any other Lender to waive, or to consent to any
amendment of, any existing or future Default, Event of Default or violation of
any covenant, term or provision of the Credit Agreement or any of the other Loan
Documents.  The Administrative Agent and the Lenders shall be entitled to
require strict compliance by the Borrower and the other Loan Parties with the
Credit Agreement and each of the other Loan Documents, notwithstanding the
limited, express consent and waiver contained herein, and nothing herein shall
be deemed to establish a course of action or a course of dealing with respect to
requests by the Borrower or any other Loan Party for waivers or amendments of
any Default, Event of Default, covenant, term or provision of the Credit
Agreement or any of the other Loan Documents.

 

3.             Additional Lenders as Party to the Credit Agreement.  Each
Additional Lender hereby (i) agrees that by execution and delivery of this
Agreement such Additional Lender shall become a “Lender” and a “Revolving Loan
Lender” under the Credit Agreement with a Revolving Commitment and a total
Commitment as set forth on Annex 1 and with the same force and effect as if
originally named therein as a Lender and a Revolving Loan Lender,
(ii) acknowledges receipt of a copy of and agrees to be obligated and bound by
all of the terms and provisions of the Credit Agreement, (iii) acknowledges and
agrees that, from and after the date hereof, each reference in the Credit
Agreement and the other Loan Documents to a “Lender” and a “Revolving Loan
Lender” shall be deemed to include such Additional Lender.  Each Additional
Lender hereby waives acceptance from the Administrative Agent and the other
Lenders of the obligations of such Additional Lender under the Credit Agreement
upon the execution and delivery of this Agreement by such Additional Lender.

 

--------------------------------------------------------------------------------


 

4.             Funding of Additional Commitment Amount.  Pursuant to Sections
2.2 and 2.24 of the Credit Agreement, the Increase Lenders and the Additional
Lender hereby agree to fund the Additional Commitment Amount with each Lender
having the resulting Revolving Commitment and total Commitment set forth on
Annex 1 attached hereto.  To the extent required by Section 2.24(g) of the
Credit Agreement, the Administrative Agent shall make such arrangements with the
Lenders as shall be necessary to provide that each Lender shall hold its
Revolving Commitment and total Commitment after giving effect to this Agreement,
subject to the provisions of Article III of the Credit Agreement.

 

5.             Additional Lender Representations, Warranties and Covenants. 
Each Additional Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender and a Revolving Loan Lender under the Credit Agreement, (ii) it satisfies
the requirements, if any, specified in the Credit Agreement that are required to
be satisfied by it in order to become a Lender, (iii) from and after the
Effective Date (as defined below), it shall be bound by the provisions of the
Credit Agreement as a Lender and a Revolving Loan Lender thereunder and, to the
extent of its Revolving Commitment and its total Commitment, shall have the
obligations of a Revolving Loan Lender and a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to acquire a Revolving Commitment on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to this Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Additional Lender; (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and a Revolving Loan Lender; and (c) appoints and
authorizes the Administrative Agent to take such actions as agent on its behalf
under the Credit Agreement and the other Loan Documents, and to exercise such
powers and to perform such duties, as are specifically delegated to the
Administrative Agent by the terms thereof, together with such other powers and
duties as are reasonably incidental thereto.

 

6.             Payments to Additional Lenders.  From and after the Effective
Date, the Borrower shall make all payments in respect of any Additional Lender’s
Revolving Commitment, including payments of principal, interest, fees and other
amounts payable under the Credit Agreement, to the Administrative Agent for the
account of such Additional Lender in accordance with the provisions of the
Credit Agreement.

 

7.             Effectiveness of Agreement.  This Agreement and the amendments
contained herein shall become effective on the date (the “Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:

 

(a)           The Administrative Agent shall have received counterparts of this
Agreement, duly executed and delivered on behalf of the Borrower, the other Loan
Parties, the

 

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders, as well as an allonge to the Revolving
Credit Note or an amended and restated Revolving Credit Note, in the original
principal amount of each Increase Lender’s Revolving Commitment, made payable to
the order of such Increase Lender, a new Revolving Credit Note, in the original
principal amount of each Additional Lender’s Revolving Commitment, made payable
to the order of such Additional Lender.

 

(b)           No event shall have occurred and be continuing that constitutes an
Event of Default, or that would constitute an Event of Default but for the
requirement that notice be given or that a period of time elapse, or both.

 

(c)           All representations and warranties of the Borrower contained in
the Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects at the Effective Date as if made on and as of such
Effective Date, except that (a) any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents and (b) each other representation or
warranty expressly stated to be made as of the Closing Date shall not be deemed
to have been made as of any date other than the Closing Date.

 

(d)           The Borrower shall have delivered to the Administrative Agent
(1) certified copies of evidence of all corporate and company actions taken by
the Borrower and the other Loan Parties to authorize the execution and delivery
of this Agreement and the other Loan Documents related hereto, (2) certified
copies of any amendments to the articles or certificate of incorporation,
formation or organization, bylaws, partnership certificate or operating
agreement of the Borrower and each other Loan Party since the date of the Credit
Agreement, (3) a certificate of incumbency for the officers or other authorized
agents, members or partners of the Borrower and each other Loan Party executing
this Agreement and the other Loan Documents related hereto, and (4) such
additional supporting documents as the Administrative Agent or counsel for the
Administrative Agent reasonably may request.

 

(e)           The Administrative Agent (or its counsel) shall have received a
favorable written opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Loan Parties, this Agreement and the other documents required hereby and
the transactions contemplated herein and therein as the Administrative Agent
shall reasonably request.

 

(f)            The Administrative Agent (or its counsel) shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such Persons, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted by Section 7.2 of the Credit Agreement or have been or will be
contemporaneously released or terminated.

 

(g)           All documents delivered pursuant to this Agreement must be of form
and substance satisfactory to the Administrative Agent and its counsel, and all
legal matters incident to this Agreement must be satisfactory to the
Administrative Agent’s counsel.

 

--------------------------------------------------------------------------------


 

(h)           Payment by the Borrower in immediately available funds of the fees
agreed to in the fee letter entered into in connection with the Additional
Commitment Amount and the fees and expenses required to be paid by Section 13 of
this Agreement.

 

As of the Effective Date, each Additional Lender shall be a party to the Credit
Agreement and, to the extent provided in this Agreement, shall have the rights
and obligations of a Lender and a Revolving Loan Lender thereunder and under the
other Loan Documents.

 

8.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Lenders and
the Administrative Agent and their respective successors and assigns.

 

9.             No Further Amendments.  Nothing in this Agreement or any prior
amendment to the Loan Documents shall require the Administrative Agent or any
Lender to grant any amendments to the terms of the Loan Documents.  Each of the
Borrower and each other Loan Party acknowledges and agrees that there are no
defenses, counterclaims or setoffs against any of their respective obligations
under the Loan Documents.

 

10.          Representations and Warranties.  Each of the Borrower and each
other Loan Party represents and warrants that this Agreement has been duly
authorized, executed and delivered by it in accordance with resolutions adopted
by its board of directors or comparable managing body.  All other
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents are incorporated by reference in this Agreement and are
deemed to have been repeated as of the date of this Agreement with the same
force and effect as if set forth in this Agreement, except that (a) any
representation or warranty relating to any financial statements shall be deemed
to be applicable to the financial statements most recently delivered to the
Administrative Agent in accordance with the provisions of the Loan Documents and
(b) each other representation or warranty expressly stated to be made as of the
Closing Date shall not be deemed to have been made as of any date other than the
Closing Date.  Each of the Borrower and each other Loan Party represents and
warrants to the Administrative Agent, the Lenders and the Issuing Bank that,
after giving effect to the terms of this Agreement, no Default has occurred and
been continuing.

 

11.          Confirmation of Lien.  Each of the Borrower and each other Loan
Party hereby acknowledges and agrees that the Collateral is and shall remain in
all respects subject to the lien, charge and encumbrance of the Credit Agreement
and the other Loan Documents and nothing herein contained, and nothing done
pursuant hereto, shall adversely affect or be construed to adversely affect the
lien, charge or encumbrance of, or conveyance effected by the Loans or the
priority thereof over other liens, charges, encumbrances or conveyances.

 

12.          Ratification.  The terms of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are ratified and affirmed by
the Borrower and each other Loan Party.

 

13.          Fees and Expenses.  On or prior to the Effective Date, the Borrower
agrees to pay such fees to the Administrative Agent or the Arranger as required
by a separate fee letter among such parties.  The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements

 

--------------------------------------------------------------------------------


 

of counsel for the Administrative Agent and its Affiliates, in connection with
the preparation and administration of this Agreement.

 

14.          Severability.  Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

15.          Governing Law.  This Agreement shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia.  THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH
OF VIRGINIA.

 

16.          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.

 

[SIGNATURES ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective duly authorized representatives all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

JTH HOLDING, INC., a Delaware corporation

 

 

 

By:

/s/ Mark Baumgartner

 

Name:

Mark Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

JTH TAX, INC., a Delaware corporation

 

 

 

By:

/s/ Mark Baumgartner

 

Name:

Mark Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

LTS PROPERTIES, LLC, a Virginia limited liability company

 

 

 

By:

JTH TAX, INC., Manager

 

 

 

 

 

By:

/s/ Mark Baumgartner

 

 

 

Mark Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

LTS SOFTWARE INC., a Virginia corporation

 

 

 

By:

/s/ Mark Baumgartner

 

Name:

Mark Baumgartner

 

Title:

Chief Financial Officer

 

 

 

 

WEFILE INC., a Virginia corporation

 

 

 

By:

/s/ Kathleen Curry

 

Name:

Kathleen Curry

 

Title:

President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JTH FINANCIAL, LLC, a Virginia limited liability company

 

 

 

 

By:

/s/ Mark Baumgartner

 

 

 

Mark Baumgartner

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

JTH PROPERTIES 1632, LLC, a Virginia limited liability company

 

 

 

By:

JTH FINANCIAL, LLC, a Virginia limited liability company, Manager

 

 

 

 

 

By:

/s/ Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Chief Financial Officer

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ADDITIONAL LENDER:

 

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/ Naghmeh Hashemifard

 

Name:

Naghmeh Hashemifard

 

Title:

Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

INCREASE LENDERS:

 

 

 

CITIZENS BANK OF PENNSYLVANIA, as Lender

 

 

 

By:

/s/ Tracy Van Riper

 

Name:

Tracy Van Riper

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ Jundie Cadiena

 

Name:

Jundie Cadiena

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Duncan S. Owen, III

 

Name:

Duncan S. Owen, III

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Joseph Chirico

 

Name:

Joseph Chirico

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Consented and agreed to:

 

SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as Swingline Lender

 

By:

/s/ Douglas O’Bryan

 

Name:

Douglas O’Bryan

 

Title:

Director

 

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Annex 1

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving
Commitment Amount

 

Term Loan
Commitment
Amount

 

Commitment

 

SunTrust Bank

 

$

24,230,769

 

$

5,625,000

 

$

29,855,769

 

Citizens Bank of Pennsylvania

 

$

25,192,308

 

$

4,687,500

 

$

29,879,808

 

Bank of America, N.A.

 

$

22,253,846

 

$

3,750,000

 

$

26,003,846

 

Branch Banking and Trust Company

 

$

16,153,846

 

$

3,750,000

 

$

19,903,846

 

First Tennessee Bank National Association

 

$

16,865,385

 

$

2,812,500

 

$

19,677,885

 

Capital One, National Association

 

$

15,576,923

 

$

1,875,000

 

$

17,451,923

 

BMO Harris Financing, Inc.

 

$

15,000,000

 

$

0

 

$

15,000,000

 

Wells Fargo Bank, National Association

 

$

8,076,923

 

$

1,875,000

 

$

9,951,923

 

Total

 

$

143,350,000

 

$

24,375,000

 

$

167,725,000

 

 

--------------------------------------------------------------------------------